United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER NAVAL INSTALLATIONS
COMMAND, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1589
Issued: October 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2019 appellant filed a timely appeal from a June 12, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On February 8, 2018 appellant, then a 62-year-old equal employment opportunity (EEO)
specialist, filed a traumatic injury claim (Form CA-1) alleging that on January 31, 2018 she
experienced stress and anxiety while in the performance of duty which exacerbated her vertigo as
1

5 U.S.C. § 8101 et seq.

a result of being assigned to process a reasonable accommodation case with no training. She noted
that she called S.P., a reasonable accommodation coordinator at the employing establishment, for
assistance with her case. Appellant also noted that she subsequently became dizzy and fainted
while discussing another question about the case with M.V., a coworker, by his cubicle. On the
reverse side of the claim form, J.C., appellant’s supervisor, indicated that appellant stopped work
on the date of injury, but asserted that she was not injured in the performance of injury. J.C.
indicated that his knowledge of the facts about the claimed injury did not agree with appellant’s
statements.
In an undated attachment to appellant’s claim, J.C. explained that appellant was not injured
in the performance of duty because her vertigo resulted from her September 7, 2017 heart surgery
which likely led to her claimed medical condition on January 31, 2018. He noted that she had also
experienced dizziness at work on January 24, 2018. J.C. maintained that the discussion she was
having with M.V. on January 31, 2018 involved a task that fell within the scope of her current
position description.
Appellant submitted a February 6, 2018 witness statement from M.V. who noted that
appellant was standing by his cubicle and nearly passed out while she was speaking to him.
Appellant also submitted medical evidence.
OWCP, in a development letter dated February 15, 2018, informed appellant of the
deficiencies of her claim. It requested that she submit additional factual and medical evidence and
provided a questionnaire for her completion. In a separate letter of even date, OWCP requested a
response from the employing establishment regarding appellant’s allegations. It afforded both
parties 30 days to provide the requested information.
In a March 7, 2018 letter, appellant attributed her emotional condition to several other
incidents at work. She alleged that she was subjected to a hostile and intimidating work
environment from March 2017 through August 2017, which represented an occupational disease.
Appellant noted that she was subjected to continuous harassment and disparate treatment and
reprisals for filing an EEO complaint and had been denied reasonable accommodation under the
Americans with Disabilities Act (ADA), which seriously affected her health and her physical,
emotional, and financial well-being. She was off work from August 10, 2017 through January 19,
2018 due to work stress, anxiety, and depression. Following her September 7, 2017 open heart
surgery, she reported to work on January 23, 2018 and noted her concern about being subjected to
a hostile work environment to J.C. Appellant explained that on January 24, 2018 she felt dizzy
and experienced shortness of breath after walking through several buildings with her coworkers to
obtain a new security card and new computer. On January 25, 2018 she informed J.C. that she had
been diagnosed as having vertigo. Appellant noted that although she did not request leave to attend
her January 25, 2018 medical appointment, he told her that sick leave or leave without pay (LWOP)
would not be approved. She indicated that when she was assigned several reasonable
accommodation cases on January 31, 2018 by J.C., M.V. argued that she should be assigned more
cases. M.V. placed a case on appellant’s desk for processing although he was not her supervisor.
Appellant became anxious about processing this case because it had already been started, and
therefore, there was a short deadline for its processing and completion. She was also anxious as
she claimed that she had not received formal training for processing reasonable accommodation
cases. Appellant recalled a similar situation in May 2017 when she had to process a reasonable
2

accommodation case that was previously assigned to M.V. and was already late. On May 5, 2017
she had an anxiety attack at work and was off work for one week on sick leave when C.C., a human
resources specialist, sent an e-mail to her and copied to T.G., a command deputy EEO officer and
appellant’s supervisor, inquiring about the status of a reasonable accommodation case because it
was late. Appellant contended that T.G. did not care about her well-being because she was aware
of her anxiety attack, but did not reassign the case to another employee who knew how to process
the claim. Additionally, she indicated that her repeated requests for reasonable accommodation
training were denied by T.G. and H.M., a deputy EEO officer for the Bureau of Medicine and
Science. Appellant noted that she had another vertigo attack on February 1, 2018 for which she
sought medical treatment.
Appellant contended that from March 2017 to August 2017 she was subjected to
discrimination, disparate treatment, and harassment based on her race national origin age, sex
disability, and reprisal for filing an informal EEO complaint on May 5, 2017. She alleged that in
March 2017, H.M. assigned her to manage a unit of over 2,000 employees and the most informal
and formal complaints, alternative dispute resolution (ADR), and reasonable accommodation
requests. He explained to her that she was a senior EEO specialist and was expected to handle a
larger population. Appellant disagreed with him, noting that M.V. was also a GS-12. She
indicated that her repeated requests for formal training on processing reasonable accommodation
cases were again denied by H.M. and T.G. T.G. also denied that M.V., who was previously
assigned to process reasonable accommodation cases, could continue to process them until she
was fully trained to do so. Appellant informed T.G. that she was harassed by H.M. and M.V., and
that H.M. sent her demeaning and intimidating e-mails. She also informed her about being
assigned the large unit of employees and being uncomfortable with processing reasonable
accommodation cases. Appellant noted that T.G. failed to address her concerns. She asserted that
M.V. kept asking her when she was going to retire and he told other employees that she should
retire since she was sick and had asthma.
Appellant also claimed that on July 5, 2017 she was harassed by H.M and on the next day
she requested leave under the Family and Medical Leave Act and submitted supportive documents
to H.M. Appellant also sent him an e-mail requesting assistance with processing two reasonable
accommodation cases. In response, H.M. chastised her for making this request. In a July 11, 2017
e-mail to him, she requested authorization to attend a Defense Equal Opportunity Management
Institute Disability Program (DEOMIDP) course. He replied that the training was announced on
June 22, 2017 and it was too late for her to apply for the training. Appellant replied that she was
off work on that day and the deadline was July 17, 2017. In an August 4, 2017 e-mail, H.M. falsely
accused her of failing to submit required documents for an EEO complaint and to follow EEO
procedures. She sent him copies of the documents which she had previously submitted. H.M.
later found them and apologized to appellant. Appellant noted that this was not the first time he
had falsely accused her of failing to provide him with documents and other information. In an
August 9, 2017 e-mail, H.M. informed her that she was unprofessional for forwarding an e-mail
to him without saluting and saying good morning to him. Appellant contended that she said good
morning in the first e-mail she sent to him. She had another anxiety attack at work following this
incident and was off work until September 1, 2017. Appellant submitted e-mails dated April 20
through July 20, 2017 between herself, T.G., and H.M. regarding the claimed incidents noted
above.
Appellant also submitted additional medical evidence.
3

OWCP, by decision dated March 29, 2018, denied appellant’s claim for an employmentrelated emotional condition finding that the evidence of record was insufficient to establish the
factual component of fact of injury. It noted that she failed to provide documenting evidence, such
as witness statements, to establish the alleged incidents. OWCP further determined that appellant
failed to submit medical evidence containing a medical diagnosis in connection with the alleged
incident(s). It concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
On April 27, 2018 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
In an April 27, 2018 letter, appellant noted that contrary to OWCP’s finding that she had
not submitted witness statements, she previously noted that M.V. was a witness to the claimed
January 31, 2018 incident.
Appellant continued to submit medical evidence.
Following a preliminary review, by decision dated August 31, 2018, OWCP’s hearing
representative found that the case was not in posture for a hearing. The hearing representative set
aside the March 29, 2018 decision and remanded the case for further development of the factual
evidence as the record did not dispute that appellant worked on a reasonable accommodation case,
as alleged. On remand the hearing representative directed OWCP to request that the employing
establishment address whether appellant was trained in reasonable accommodation cases at the
time of her reported injury on January 31, 2018.
OWCP thereafter received an additional statement dated September 27, 2018 from J.C.
who disagreed with several statements made by appellant. J.C. noted that according to her résumé,
she had prior work experience processing reasonable accommodation requests. He also noted the
importance of all EEO specialists having an understanding of the reasonable accommodation
process and agency policy to conduct EEO counseling as failure to accommodate represented a
large percentage of issues identified in discrimination complaints filed against the employing
establishment and government wide. J.C. maintained that appellant was not assigned a larger
workload than her coworker. While she was assigned a single unit that had more civilian
employees compared to her coworker who was assigned nine units with fewer civilian employees,
she had a much lower complaint load. The employing establishment’s EEO complaint tracking
report for the 12-month period May 2016 through May 2017 showed that appellant only had 5
EEO complaints while her coworker had 10 EEO complaints. J.C. maintained that being assigned
one single unit was much easier to manage than nine units. With one unit, an EEO specialist only
had to support one commanding officer, executive officer, command managed employment officer
(EO) advisor, and group of union and human resources officials in one location. Appellant’s
coworker had nine times the amount of these leaders and officials in nine different locations
throughout southern California. J.C. noted that he had reviewed H.M.’s e-mails and maintained
that they were direct and to the point with appellant. Regarding the availability of training, he
noted that he had created a SharePoint website in early 2016 called “EEO Portal,” which contained
the Civilian Human Resources Manual Chapter 1606, a simple to follow guide for processing
reasonable accommodation requests. J.C. believed that as a full-performance level GS-12 EEO
specialist, appellant should have easily been able to follow the process for completing reasonable
accommodation requests as it was not nearly as complicated as processing EEO complaints. In
4

addition to having access to the “EEO Portal,” appellant could ask questions about her work to
coworkers. J.C. noted that no formal reasonable accommodation courses were offered because
each agency sets their own policy and process within the parameters set by the EEOC and in
compliance with the ADA, the ADA Amendments Act, and the Rehabilitation Act. He noted that
appellant responded to H.M.’s e-mail requesting volunteers to attend the DMP course at DEOMI
after registration had closed. In a subsequent e-mail, appellant informed H.M. that she was not
able to attend the course. J.C. noted that the DPM course would not be useful to appellant as a
full-performance GS-12 EEO specialist because it targeted collateral duty non-EEO professionals
and the reasonable accommodation topic was covered in no more than two hours and would not
provide enough detail to be useful or specific on the employing establishment’s policy and process.
He noted that on April 26, 2017 the employing establishment conducted a two-hour online
interactive course, “Advanced Reasonable Accommodation,” on its Defense Collaborative Service
(DCS). Appellant and all of the other EEO specialists were notified by e-mails on two separate
occasions and twice during weekly team conference calls leading up to and on the morning of the
training. J.C. indicated that appellant did not participate in the training. He uploaded a copy of
the DCS course onto the “EEO Portal” the next day after the training. J.C. maintained that at no
time had appellant mentioned to him or any other coworkers that she was subjected to harassment
based on a protected category. He also maintained that no reprisal actions were taken against her
for filing a complaint. J.C. believed that overall appellant was over her head in her position, noting
her performance deficiencies. He noted that she admitted to receiving help with her EEO cases
from her coworkers, but he maintained that her workload was not too large for a full-performance
level GS-12. Appellant had no more than four cases at a time. She was out of work for about two
weeks and on August 21, 2018 J.C. assigned her cases to other EEO specialists. The cases were
missing various documents that would have exposed the employing establishment to adverse
actions by the EEO Commission and one case was over 80 days old. J.C. believed that appellant
was not harassed based on a protected category, rather she was simply directed to perform, as all
the other EEO specialists, from the “cradle to the grave.” Appellant made excuses for why she
could not perform her work duties. When she returned to work in January 2018 she had no
workload and was only assigned three reasonable accommodation cases and two of her coworkers,
one of which was very knowledgeable, were assigned to answer her questions. J.C. indicated that
her performance plan included reasonable accommodation responsibilities. He also indicated that
10 other EEO specialists had no formal training on processing reasonable accommodation
requests.
J.C. submitted witness affidavits from several employees regarding appellant’s EEO
complaint. In a March 14, 2018 affidavit, J.L. indicated that he heard M.V. ask appellant when
she was going to retire and stated that she needed to retire. He also reviewed an e-mail that H.M.
sent to appellant and believed it was abrasive. J.L. noted that his coworkers believed that H.M.
was abrasive, but noted that he had not personally experienced this behavior.
In an undated affidavit, R.R. noted that he had no knowledge of appellant’s allegation of a
hostile work environment and complaints against M.V., H.M., and T.G. He further noted that he
had received no formal training prior to performing reasonable accommodation duties. R.R.
questioned how an employee can be held accountable for performing these duties with no training.
In a March 1, 2017 affidavit, D.K. noted that appellant told him that M.V. made her
uncomfortable when he walked into her office and lifted his middle finger and threatened physical
harm to staff and supervisors who worked in the human resources office. Appellant also told him
5

that H.M. did not equally distribute the work in her office because she was assigned to service a
larger population than another EEO specialist in her office. D.K. noted that reasonable
accommodation duties were a part of appellant’s position description and training was provided in
the employing establishment’s Civilian Human Resource Manual 1606. He indicated that although
some staff told him that H.M. could be abrupt and direct, he never experienced this behavior. D.K.
did not observe H.M.’s communication with appellant. Appellant noted to him that T.G. selected
M.V. and not her to attend training in New Orleans, Louisiana. D.K. indicated, however, that he
had no reason to believe that she was discriminated against by T.G. or treated differently by H.M.
J.C. also submitted employment records.2 Appellant’s résumé indicated that she had prior
work experience in processing reasonable accommodation cases with the San Francisco Municipal
Transit Agency. A copy of her official position description as an equal employment specialist,
and an incomplete performance appraisal revealed that she was required to facilitate requests for
reasonable accommodation.
In a letter dated April 3, 2018, received by OWCP on October 26, 2018, appellant informed
J.C. that she was retiring effective April 30, 2018 due to a hostile work environment. She noted
that on January 24, 2018 he denied her request to temporarily work from home two days per week
after she felt dizzy and experienced shortness of breath which was later diagnosed as vertigo.
Appellant further noted that J.C. unfairly charged her with being absent without leave (AWOL)
for 20.83 hours without notice although she had always provided a medical excuse from her
physicians. She denied having unsatisfactory attendance based on the above-noted reasons.
Appellant, in an October 25, 2018 letter, responded to J.C.’s September 27, 2018
statements. She reiterated her allegations that the employing establishment failed to provide the
requisite training to perform her assigned work duties and she was harassed by the employing
establishment. Appellant denied that she had prior work experience in processing reasonable
accommodation requests.
Appellant submitted additional e-mails dated April 20 through July 14, 2017 between her,
L.P., H.M., T.G., and C.K., an employee, regarding her allegation of inadequate training and the
filing and processing of her EEO discrimination complaint.
Appellant also submitted additional medical evidence and employment records, including
an interim performance appraisal for the period October 1, 2015 through March 31, 2017, which
indicated that she was required to provide comprehensive technical advice on the processing of
reasonable accommodation requests.
OWCP, by decision dated November 20, 2018, denied appellant’s claim for an emotional
condition finding that she had not established a compensable factor of employment.
On January 11, 2019 appellant requested a review of the written record by an OWCP
hearing representative. In a January 10, 2019 letter, received by OWCP on January 28, 2019, she

2
A notification of personnel action (Form SF50) indicated that appellant had voluntarily retired from the employing
establishment, effective April 30, 2018.

6

contended that the witness affidavits for her EEO complaint established her allegations of
discrimination and harassment by the employing establishment.
An April 23, 2018 witness affidavit from V.B., an equal employment manager/deputy EEO
officer and appellant’s previous supervisor, noted that appellant processed EEO complaints and
never performed reasonable accommodation duties. She noted that appellant may have had
knowledge about these duties, but had no hands on working knowledge.
OWCP continued to receive medical evidence.
In an April 24, 2019 statement, J.C. contended that appellant had not met her burden of
proof to establish her claim based on the evidence submitted.
By decision dated June 12, 2019, a second OWCP hearing representative affirmed the
November 20, 2018 decision finding that appellant had not established a compensable employment
factor.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.4 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force, or frustration from not being permitted to work in a
particular environment, or to hold a particular position.5
An employee’s emotional reaction to administrative or personnel matters generally falls
outside of FECA’s scope.6 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
3
See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
4

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, 28 ECAB 125, 129 (1976).
5

Lillian Cutler, id.

6
See G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170-71 (2001), 52
ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).

7

employee.7 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities, such
action will be considered a compensable employment factor.8
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact occur.9
Mere perceptions of harassment, retaliation, or discrimination are not compensable under FECA.10
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered.11 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. As a rule,
allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim. The claim must be supported by probative evidence.12 If a compensable factor
of employment is substantiated, OWCP must base its decision on an analysis of the medical
evidence which has been submitted.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant has attributed her emotional condition in part to Cutler14 factors. She alleged
that she was overworked. Appellant noted that she had a larger workload than her coworker, M.V.,
as she was assigned to manage over 2,000 employees in the units which had the most informal and
formal complaints and ADR and reasonable accommodation requests. Pursuant to Cutler15 this
allegation could constitute a compensable employment factor if appellant establishes that her
regular job duties or a special assignment caused an emotional condition. The Board has held that
overwork, when substantiated by sufficient factual information to corroborate appellant’s account
7

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005); Thomas D. McEuen, id.

8

Id.

9

T.G., Docket No. 19-0071 (issued May 28, 2019); Marlon Vera, 54 ECAB 834 (2003).

10

Id.; see also Kim Nguyen, 53 ECAB 127 (2001).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Charles E. McAndrews, 55 ECAB 711 (2004).

13

Norma L. Blank, 43 ECAB 384, 389-90 (1992).

14

Supra note 4.

15

Id.

8

of events, may be a compensable factor of employment.16 The Board finds, however, that appellant
submitted no evidence supporting her allegation that she was overworked. A witness affidavit
from D.K., a coworker, indicated that appellant was assigned to service a larger population.
However, this general statement from a coworker is insufficient to establish that appellant was
overworked.17 J.C., appellant’s former supervisor, disputed that appellant was overworked during
her assignment. He explained that while she had more employees than M.V., she had a much
lower complaint load as an EEO complaint tracking report for a 12-month period revealed that she
only had 5 EEO complaints while M.V. had 10 EEO complaints. J.C. noted that appellant’s
caseload was no higher than four cases at a time. Additionally, he indicated that she had to support
considerably fewer senior leaders and human resource and union officials in one location than
M.V. had to support them in nine locations throughout southern California. Thus, for these
reasons, the Board finds that appellant has not established a compensable employment factor under
Cutler.
Appellant alleged that she had not received the requisite training to process reasonable
accommodation requests. The Board has held that an employee’s emotional reaction to being
made to perform duties without adequate training is compensable.18 However, appellant submitted
no evidence supporting her allegation that she had not received the requisite training to perform
her assigned work cases. Her résumé reveals that she had prior work experience processing
reasonable accommodation requests at the San Francisco Municipal Transit Agency. An affidavit
from R.R., a coworker, indicated that he had received no formal training prior to performing
reasonable accommodation cases. However, he did not provide any details as to whether he had
difficulties processing reasonable accommodation requests without training and he did not indicate
that he had any knowledge of appellant’s difficulties with processing these requests. D.K. noted
that training was provided in the employing establishment’s Civilian Human Resource Manual
Chapter 1606, which provided specific guidance for processing reasonable accommodation cases.
J.C. confirmed that the simple manual was available along with a two-hour online advanced
reasonable accommodation course he uploaded to the “EEO Portal.” He noted that she was
provided several notifications about the online course, but chose not to participate in the training.
Additionally, J.C. indicated that appellant’s coworkers were available to answer her questions
about reasonable accommodation cases. He explained why the DPM course appellant wanted to
attend would not be useful to her, noting, inter alia, that the process for handling reasonable
accommodation cases was easy, little time was devoted to the subject matter and no specific details
were provided on the employing establishment’s policy and process during the course, and she
was a full-performance GS-12 EEO specialist rather than collateral duty non-EEO professionals
which were targeted by the course. Without evidence substantiating that appellant was not
provided with the requisite training to perform her job, appellant has failed to meet her burden of
proof to establish a compensable factor of employment under Cutler.19

16

L.S., Docket No. 18-1471 (issued February 26, 2020); R.B., Docket No. 19-0343 (issued February 14, 2020);
W.F., Docket No. 18-1526 (issued November 26, 2019); Bobbie D. Daly, 53 ECAB 691 (2002).
17

See A.L., Docket No. 17-0368 (issued June 20, 2018); K.B., Docket No. 17-0277 (issued March 16, 2018).

18

D.T., Docket No. 19-1270 (issued February 4, 2020); S.S., Docket No. 18-1519 (issued July 17, 2019); C.T.,
Docket No. 09-1557 (issued August 12, 2010); Donna J. Dibernardo, 47 ECAB 700 (1996).
19

Id.

9

Appellant’s allegations regarding the assignment of work,20 denial of her requests to attend
training21 and for reasonable accommodation,22 the handling of leave requests and attendance
matters,23 and the filing of grievances and EEOC complaints24 relate to administrative or personnel
management actions. Administrative and personnel matters, although generally related to
employment, are administrative functions of the employer rather than the regular or speciallyassigned work duties of the employee. For an administrative or personnel matter to be considered
a compensable factor of employment, the evidence must establish error or abuse on the part of the
employer.25 Appellant has not submitted any corroborative evidence to establish a factual basis
for her allegations that she was improperly assigned to the larger units to process reasonable
accommodation requests, should have been granted reasonable accommodation, and should not
have been placed on LWOP and AWOL status by the employing establishment. Additionally,
while appellant filed an EEO complaint against her supervisors, T.G. and H.M., and her coworker,
M.V., for harassment, discrimination, disparate treatment, and reprisals, the record does not
contain a final EEO decision finding that the employing establishment committed error or abuse.26
Lastly, as noted above, J.C. and D.K. explained that appellant had the ability to process reasonable
accommodation requests because she was a full-performance GS-12 EEO specialist with prior
work experience in the subject matter and available training opportunities at work. For these
reasons, the Board finds that appellant has not established a compensable employment factor with
respect to these administrative matters.
Appellant alleged that she was harassed, discriminated against, and subjected to disparate
treatment based on her race, national origin, age, sex, and disability, and also subjected to reprisals
for filing an informal EEO complaint by M.H., T.G., and M.V., which created a hostile work
environment. To the extent that incidents alleged as constituting harassment or a hostile
environment by a manager are established as occurring and arising from appellant’s performance
of her regular duties, these could constitute employment factors.27 However, for harassment to
give rise to a compensable disability under FECA, there must be evidence that harassment did in

20

L.S., supra note 16; V.M., Docket No. 15-1080 (issued May 11, 2017); Donney T. Drennon-Gala, 56 ECAB
469 (2005).
21

C.V., Docket No. 18-0580 (issued September 17, 2018); R.L., Docket No. 17-0883 (issued May 21, 2018).

22

F.W, Docket No. 18-1526 (issued November 26, 2019); James P. Guinan, 51 ECAB 604, 607 (2000); John
Polito, 50 ECAB 347, 349 (1999).
23

R.B., supra note 16; B.O., Docket No. 17-1986 (issued January 18, 2019); Lori A. Facey, 55 ECAB 217 (2004);
Judy L. Kahn, 53 ECAB 321 (2002).
24

B.O., id.; James E. Norris, 52 ECAB 93 (2000).

25

Thomas D. McEuen, supra note 6.

26

See S.W., Docket No. 17-1016 (issued September 19, 2018); A.C., supra note 4; J.E., Docket No. 17-1799 (issued
March 7, 2018).
27
W.F., supra note 16; F.C., Docket No. 18-0625 (issued November 15, 2018); Kathleen D. Walker, 42 ECAB
603 (1991).

10

occur as alleged. Mere perceptions of harassment are not compensable under FECA.28 Although
appellant alleged that her supervisors and coworker engaged in actions, which she believed
constituted harassment, discrimination, disparate treatment, and reprisals, she provided no
corroborating evidence to establish her allegations.29 A witness affidavit from J.L., a coworker,
maintained that H.M. sent appellant an abrasive e-mail. However, his statement is general in
nature as he did not provide a detailed description of what H.M. stated in the e-mail that could be
considered abrasive.30 Further, J.L. acknowledged that he had never personally experienced
H.M.’s abrasive behavior. Additionally, he provided only a general observation of perceived
harassment by M.V. when he heard him ask appellant about her retirement plan and encouraged
her to retire. D.K. did not witness M.V. make appellant feel uncomfortable when he threatened to
cause physical harm to employees, rather he merely provided a history of the alleged incident as
related to him by appellant. Similarly, he did not provide the reason why M.V. was selected over
appellant to attend training in New Orleans. Again, D.K. merely provided a history of the alleged
incident as related to him by appellant. Further, he acknowledged that he did not witness H.M.’s
abrasive communication with appellant and he did not personally experience his behavior. D.K.
and R.R. also noted that they had no knowledge that she was subjected to a hostile work
environment by M.V., H.M., and T.G. He had no basis to believe that appellant was subjected to
discrimination by T.G. or treated differently by H.M. J.C. denied appellant’s allegation of
harassment, noting that she was simply directed to work like all the other EEO specialists, from
the “cradle to the grave.” He maintained that she made excuses for her failure to perform her work
duties. J.C. reviewed H.M.’s e-mails to appellant and maintained that they were not demeaning,
but rather they were direct and to the point. Appellant even acknowledged that H.M. apologized
for falsely accusing her of failing to submit EEO documents and to follow procedure. He also
maintained that no reprisals were taken against her for filing an EEO complaint. J.C. denied that
reprisals were taken against appellant. Based on the evidence of record, the Board finds that
appellant has not established, with corroborating evidence, that she was harassed, discriminated
against, and subjected to disparate treatment and reprisals by the employing establishment.
As the Board finds that appellant has not established a compensable employment factor, it
is not necessary to consider the medical evidence of record.31
On appeal appellant contends that she has submitted sufficient evidence to establish that
she sustained an employment-related emotional condition. For the reasons stated above, appellant
has not submitted sufficient factual evidence to establish an emotional condition in the
performance of duty, as alleged.
28

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence). See also
M.G., Docket No. 16-1453 (issued May 12, 2017) (vague or general allegations of perceived harassment, abuse, or
difficulty arising in the employment are insufficient to give rise to compensability under FECA).
29

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
30

C.B., Docket No. 19-1351 (issued March 25, 2020); E.K., Docket No. 17-0246 (issued April 23, 2018).

31
See R.B., Docket No. 19-0434 (issued November 22, 2019); B.O., supra note 23 (finding that it is not necessary
to consider the medical evidence of record if a claimant has not established any compensable employment factors).
See also Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

11

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 7, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

